Citation Nr: 0310655	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-24 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
condyloma accuminata of the penis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  

This cases comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO)-which denied the veteran's claim for a 
compensable rating for the condyloma accuminata of his penis.  
To support his claim for a higher rating, he testified at a 
hearing at the RO in February 1998.  A local hearing officer 
conducted that hearing, and a transcript of it is of record.  


REMAND

In January 2003, the Board undertook further development of 
this case to avoid remanding it to the RO.  The Board had 
that authority pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran.



VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

As part of the Board's January 2003 development, it was 
requested that the veteran undergo a VA genitourinary 
examination in order to obtain a medical opinion concerning 
the severity of his penile condition at issue.  However, the 
report of that examination is incomplete as it does not 
include all of the pertinent findings to sufficiently 
evaluate the disability in question.  For example, the 
examiner did not address the questions of whether the veteran 
has any penile deformity as a consequence of his service-
connected disability, whether he suffers from loss of 
erectile power and, if so, whether it is due to his service-
connected disorder or a nonservice-connected disorder.  The 
examiner also failed to comment on whether the presence or 
absence of voiding dysfunction, urinary frequency, 
or obstructive voiding is due to the service-connected penile 
disorder.  

During his personal hearing in February 1998, it was reported 
that the veteran's penile disorder was characterized as a 
skin condition.  This is important to note because the March 
1998 examination for scars included findings of 
hypopigmentation and scarring around the glans penis.  The 
examining physician also reported slight disfigurement.  But 
despite those findings, to date, VA has not considered 
whether the veteran is entitled to a separate rating for the 
scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In light of these and the other procedural due process 
concerns that remain, even after the GC opinion, as a result 
of the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board finds that it is in the 
veteran's best interest if his claim was remanded to the RO 
for the further development and consideration.  Also, while 
the case is on remand, the RO will have the opportunity to 
evaluate the severity of his scars under the revised rating 
criteria for skin disabilities, which became effective August 
30, 2002, see 67 Fed. Reg. 49590 (2002), as well as those in 
effect when he filed his claim for a higher rating for the 
condyloma accuminata of his penis.  See, too, VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Where a law or regulation changes after a claim has been 
filed, but before administrative or judicial review has been 
completed, the version most favorable to the claimant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not had the opportunity to evaluate the 
scarring associated with the veteran's penis disorder under 
the revised rating criteria and must be given this 
opportunity prior to further consideration by the Board.

Accordingly, to ensure that VA has met its duties to notify 
and assist the veteran in developing the evidence pertinent 
to his claim, and to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers (VA and 
non-VA) who may possess additional 
records relevant to treatment of his 
penis condition since March 1998.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records (not currently on file) 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

3.  If possible, the RO should return the 
claims folder and the March 2003 VA 
medical examination report to that same 
examining VA physician for the 
preparation of an addendum to the report 
of that evaluation.  If additional 
examination is found to be necessary for 
preparation of an addendum, or in the 
event that examiner is unavailable, 
further genitourinary evaluation of the 
veteran must be undertaken.  Otherwise, 
ask that the March 2003 examiner provide 
a response to the following questions:

(a)  Does the veteran have any penile 
deformity as a consequence of his 
condyloma accuminata of the penis?

(b)  Does the veteran suffer from loss of 
erectile power; if so, is this problem 
due to his service-connected 
penile condition or a nonservice-
connected disability (i.e., diabetes)?

(c)  Does the veteran suffer from voiding 
dysfunction, urinary frequency, or 
obstructive voiding due to the service-
connected penile condition?



4.  The veteran also should be scheduled 
for a VA dermatological examination to 
obtain a medical opinion concerning the 
nature, extent and etiology of any 
residual scars of the condyloma 
accuminata of his penis.  The examiner 
should specifically note whether the 
scars are superficial, unstable, poorly 
nourished, with repeated ulceration, or 
painful on objective demonstration.  (A 
superficial scar is one not associated 
with underlying soft tissue damage, and 
an unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.)  The 
area of scarring should be measured.  

5.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
compensable rating for the condyloma 
accuminata of his penis.  In so doing, 
the RO should consider whether separate 
evaluations should be assigned for any 
residuals of the condyloma accuminata, 
and any scarring.  See Esteban, supra.  
Where appropriate, the RO should apply 
both the old and new criteria for rating 
skin disabilities, with application of 
those criteria that are more favorable to 
the veteran.  A rating decision should be 
prepared that explains each rating 
assigned and any change from previous 
ratings such as is necessitated by a 
change in diagnosis.  
If the determination remains adverse to 
the veteran, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the RO should ensure that 
requirements of the VCAA are met.  The RO 
should also include the new rating 
criteria for skin disabilities.  
Additionally, the SSOC should contain a 
summary of the evidence received since 
the March 2002 SSOC was issued.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




